Exhibit 10.1

OMNIBUS AMENDMENT TO ALL OUTSTANDING 12% CONVERTIBLE SECURED
PROMISSORY NOTES OF OPEXA THERAPEUTICS, INC. AND
ASSOCIATED REGISTRATION RIGHTS AGREEMENT

This Omnibus Amendment to All Outstanding 12% Convertible Secured Promissory
Notes of Opexa Therapeutics, Inc. and Associated Registration Rights Agreement
(this “Amendment”) is made effective as of September 20, 2013 (or such later
date as described in Section 5 below), by and among Opexa Therapeutics, Inc., a
Texas corporation (the “Company”), and certain holders of the Company’s
outstanding 12% convertible secured promissory notes (the “Notes”), but shall
apply to all of the outstanding Notes (and, with respect to the Notes, to bind
all holders thereof) as well as the Registration Rights Agreement (defined
below) for all intents and purposes, as described below.

WHEREAS, the Notes were issued by the Company in a private placement on July 25,
2012, and are evidenced by individual Notes issued to holders (each an
“Investor”) in the amount of such Investor’s individual investment.  The Notes
are currently convertible into shares of the Company’s Series A convertible
preferred stock, no par value (the “Series A”), at a conversion price of $100,
and the Series A is convertible into shares of the Company’s Common Stock, $0.01
par value (“Common Stock”), at a conversion price of $3.1225.  In connection
with issuance of the Notes, the Company and each Investor also entered into a
Registration Rights Agreement of even date (the “Registration Rights
Agreement”).  An aggregate of $3,185,000 in principal amount of the Notes is
currently outstanding.

WHEREAS, as a result of the Company’s August 2013 underwritten public offering
of Common Stock, the Company met the conditions precedent stated in the Notes in
order to convert the Notes, at the Company’s election, into shares of Series A.

WHEREAS, pursuant to Section 10 of the Notes, any term or provision of the Notes
may be waived or amended in any respect with the written consent of the Company
and holders of at least 66-2/3% in principal amount of the then outstanding
Notes; provided, that any such amendment or waiver must apply to all Notes, and
provided further, that terms and provisions of the Notes regarding payment or
conversion require the written consent of holders of at least 75% in principal
amount of the then outstanding Notes (the “Requisite Holders”).  Pursuant to
Section 7(a) of the Registration Rights Agreement, the Registration Rights
Agreement may be amended or waived only by a writing signed by (i) the Company
and (ii) the Investors holding 66-2/3% of the Issuable Shares (as defined in the
Registration Rights Agreement).  Inasmuch as no transfers of the Notes have
taken place since their original issuance, execution of this Amendment by the
Requisite Holders will satisfy the requirement of Section 7(a) of the
Registration Rights Agreement (in addition to execution by the Company) in order
to amend the Registration Rights Agreement as provided herein.

WHEREAS, the Company and the Requisite Holders desire to amend certain terms of
the Notes relating to conversion features such that, in addition to the existing
conversion arrangements, the Notes are convertible based upon a conversion price
stated herein directly into shares of Common Stock (rather than any intermediate
conversion to Series A).  Upon execution of this Amendment by the Company and
the Requisite Holders, this Amendment shall apply to all outstanding Notes (and,
with respect to the Notes, to bind all holders thereof) as well as the
Registration Rights Agreement.

--------------------------------------------------------------------------------





NOW, THEREFORE, in consideration of the foregoing recitals and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company and the Requisite Holders agree as follows:

1.  Conversion into Common Stock.  At the sole election of the Company, the
outstanding principal balance of each and every outstanding Note plus any
accrued but unpaid interest through the conversion date (the “Outstanding
Balance”), shall be convertible directly into shares of Common Stock.  The
number of shares of Common Stock into which the Outstanding Balance is
convertible (the “Conversion Shares”) shall be determined by dividing (i) the
Outstanding  Balance by (ii) the “Conversion Price.” The Conversion Price shall
be the most recent closing market price of the Company’s Common Stock on the
NASDAQ Stock Market at the time of the Company’s election to convert the
Outstanding Balance into shares of Common Stock as provided herein (the
“Conversion Time”).  For the avoidance of doubt, any election by the Company
pursuant to this Section 1 shall apply uniformly to all Notes outstanding at the
time of such election.  Notwithstanding any provision herein to the contrary,
however, the Company may not elect to convert the Outstanding Balance into
shares of Common Stock if the Conversion Price would, for purposes of such
conversion, be less than $1.50 per share of Common Stock or more than $2.25 per
share of Common Stock.  Promptly following its election, the Company will send
written notice to each holder of a Note (each a “Noteholder”) of the Company’s
election to convert the Outstanding Balance into shares of Common Stock, with
such notice to be transmitted to each Noteholder via email at the email address
appearing below the Noteholder’s signature hereto or in the Company’s records.

2.  Registration of Common Stock.  The Company has previously filed a
Registration Statement on Form S-3 (the “First S-3”) with respect to certain
shares of Common Stock issuable with respect to the Notes and the Warrants (as
defined in the Registration Rights Agreement); however, the First S-3 does not
cover the Conversion Shares as contemplated by this Amendment.  Promptly
following the Conversion Time, the Company shall prepare and file another
Registration Statement on Form S-3 (the “Second S-3”), including the prospectus
to be used in connection therewith, covering the resale by the Noteholders of
their respective Conversion Shares.  Subject to any comments of the U.S.
Securities and Exchange Commission, the Second S-3 shall include the plan of
distribution attached to the Registration Rights Agreement as Exhibit A.  The
Company shall use its commercially reasonable efforts to cause the Second S-3 to
be declared effective under the Securities Act of 1933, as amended, as promptly
as reasonably practicable after the filing thereof.  Each Noteholder shall use
its commercially reasonable efforts to furnish to the Company such information
regarding itself, the Conversion Shares and any other securities of the Company
held by it, as shall be reasonably required of a selling shareholder in order to
effect registration of the Conversion Shares pursuant to the Second S-3.  Except
for the provisions of Section 2(a) of the Registration Rights Agreement
(inasmuch as such provisions relate to the First S-3, which the parties hereto
acknowledge have been fully satisfied), the parties hereto agree that the
provisions of the Registration Rights Agreement shall apply to the Second S-3,
such that the Registration Rights Agreement is modified and amended hereby as
appropriate to apply to the Second S-3 as though it were the “Registration
Statement” referenced therein (but with such Registration Statement applicable
solely to the Conversion Shares as contemplated hereby – i.e., as though the
Conversion Shares are, for purposes of the Second S-3, the only “Registrable
Securities” as referenced in the Registration Agreement).

2

--------------------------------------------------------------------------------





3.  No Further Amendment.  Except as otherwise expressly provided herein, the
Notes and the Registration Rights Agreement are unaffected hereby and remain in
full force and effect in accordance with their respective terms.  Without
limiting the foregoing, the preexisting conversion features of the Notes
continue to remain in full force and effect (including, without limitation, the
Company’s right to effect a conversion into shares of Series A as provided in
the Notes), and the provisions of this Amendment shall not be deemed to limit
such features or otherwise be in derogation of the Company’s rights with respect
thereto.

4.  Counterparts.  This Amendment may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.  A signature to this Amendment
transmitted electronically shall have the same authority, effect and
enforceability as an original signature.

5.  Binding Effect.  Upon execution of this Amendment by the Company and the
Requisite Holders, this Amendment shall (i) amend and be deemed to amend all
outstanding Notes, irrespective of whether or not the individual Noteholder has
executed this Amendment, and (ii) amend the Registration Rights Agreement.  The
Amendment shall be effective as of September 20, 2013 or, if necessary, such
later date when the Company and sufficient Requisite Holders constituting 75% of
the outstanding Notes have executed this Amendment.

[Signature Pages Follow]

3

--------------------------------------------------------------------------------





          IN WITNESS WHEREOF, the parties have executed this Amendment or caused
their duly authorized officer to execute this Amendment as of the date first
above written.

 

THE COMPANY:

 

OPEXA THERAPEUTICS, INC.

   

By:

/s/ Neil K. Warma                             

Name:

Neil K. Warma

Title:

President and Chief Executive Officer



[signature page to Omnibus Amendment]

--------------------------------------------------------------------------------





          IN WITNESS WHEREOF, the parties have executed this Amendment or caused
their duly authorized officer to execute this Amendment as of the date first
above written.

 

THE NOTEHOLDER:

   

By:

   

Printed Name:

   

Title (if applicable):

   

Entity Name (if applicable):

   

Email:

   

 

Delivery instructions for Conversion Shares:

 

1. _____ Physical certificate

 

Address:

       

or (check only one)

 

2. ____ DWAC

 

Account name:

 

Broker name:

 

DTC#:

 

Account No.:

 



[signature page to Omnibus Amendment]